Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Examiner’s Amendment
	An examiner’s amendment to the record appears below.  Should the changes and/or additions be unacceptable to Applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
	Authorization for this examiner’s amendment was given in a telephone interview with Adam Gersten on 8/1/2022. During the telephone conference, applicant’s representative has agreed and authorized the examiner to further amend claims 3 and 9 on the amendment dated 6/9/2022.
Claims
3.  (Currently Amended) A system for generating a password code: 
one or more processors and a non-transitory computer readable medium having instructions that, when executed, cause the one or more processors to perform the following steps:
receive an input from a user, the input comprising one or more individual shades of color selections, wherein the one or more individual shades of color selections are configured to be used as a first password generation phrase to be input into a password code generation and reconstruction engine; 
identify a sequence of associated alphanumeric characters for each of the one or more individual shades of color selections received from the user by executing a request in one or more databases for one or more sequences of associated alphanumeric characters wherein database requests are obfuscated or anonymized with respect to the user; 
receive the one or more sequences of associated alphanumeric characters from the one or more databases by the password code generation and reconstruction engine; execute a request using the one or more sequences of associated alphanumeric characters to generate a first password code, the first password code comprising the respective alphanumeric characters from each of the one or more sequences;
wherein the processor is configured to further perform:
receive an input from the user, the input comprising one or more primary or secondary color selections; 
identify the one or more individual shades of colors for each of the one or more primary or secondary color selections received from the user by executing a request in one or more databases for one or more sequences of associated individual shades of colors; 
receive the associated individual shades of colors from the one or more databases by the password code generation and reconstruction engine; and display the associated individual shades of colors to the user;
receive an input from the user, the input comprising one or more colorblindness identification selections; 
identify associated primary and secondary colors for each of the one or more colorblindness identification selections received from the user by executing a request in the one or more databases, the one or more databases having one or more sequences of one or more colorblindness identification selections; and
receive the one or more primary or secondary color selections from the one or more databases by the password and reconstruction engine; and display adjusted primary colors or secondary colors to the user.

9. (Currently Amended) A system for generating a password code: 
one or more processors and a non-transitory computer readable medium having instructions that, when executed, cause the one or more processors to perform the following steps:
receive an input from a user, the input comprising one or more individual shades of color selections, wherein the one or more individual shades of color selections are configured to be used as a first password generation phrase to be input into a password code generation and reconstruction engine; 
identify a sequence of associated alphanumeric characters for each of the one or more individual shades of color selections received from the user by executing a request in one or more databases for one or more sequences of associated alphanumeric characters wherein database requests are obfuscated or anonymized with respect to the user; 
receive the one or more sequences of associated alphanumeric characters from the one or more databases by the password code generation and reconstruction engine; execute a request using the one or more sequences of associated alphanumeric characters to generate a first password code, the first password code comprising the respective alphanumeric characters from each of the one or more sequences;
wherein the processor is configured to further perform:
access a database of transformative rules chosen by the user to be applied to the first password code; 
receive the transformative rules from the database by the password code generation and reconstruction engine; 
execute a request applying the transformative rules to generate a second password code from the first password code; 
display the second password code to the user;
permit user selected predefined editing of the transformative rules;
apply an operator to the one or more sequences of the associated alphanumeric characters selected by the user thereby so as to form the first password code with a specific order of alphanumeric characters from each of the one or more sequences of the associated alphanumeric characters;
receive an input from the user, the input comprising the amount of the one or more sequences of the associated alphanumeric characters required in generating the first password code; 
provide a number of individual shades of color selections to the user corresponding to the amount of the one or more sequences of the associated alphanumeric characters required;
 detect a lack of input from the user, wherein when the lack of input passes a threshold for a predetermined amount of time the system accesses a shutdown system for deleting all created data pertaining to the user's selections during a last session; and
wherein the one or more sequences of the associated alphanumeric characters is based on a value of any one of: 
hexadecimal color code or identification scheme, 
red, green, blue (RGB) color model or scheme,
cyan, magenta, yellow and key/black (CMYK) color model or scheme, and
PANTONE color scheme matching system.

Claims 3 and 9 are allowed.
No reason for allowance is needed as the record is clear in light of applicant's most recent arguments/amendment. See MPEP 1302.14(1). According to MPEP 1302.14 (I): “In most cases, the examiner’s actions and the applicant’s replies make evident the reasons for allowance, satisfying the “record as a whole” proviso of the rule. This is particularly true when applicant fully complies with 37 CFR 1.111 (b) and (e) and 37 CFR 1.133(b). Thus, where the examiner’s actions clearly point out the reasons for rejection and the applicant’s reply explicitly presents reasons why claims are patentable over the reference, the reasons for allowance are in all probability evident from the record and no statement should be necessary."

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMES R TURCHEN whose telephone number is (571)270-1378. The examiner can normally be reached Monday-Friday: 7-3.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Luu Pham can be reached on 571-270-5002. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JAMES R TURCHEN/               Primary Examiner, Art Unit 2439